Ul-l>w[\)

\DOO\IO\

10
n
12
w
14
w
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:18-CV-08250-.]SR Document 48 Filed 11/07/18 Page 1 of 5

 

21131 7 112 11
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WINKLEVOSS CAPITAL FUND, LLC, Case NO.: lS-cV-SZSO
Plaintiff, y NONPARTY COINBASE, INC.’S
GARNISHEE STATEMENT
V.

CHARLES SHREM,

Defendants.

 

 

USDCSHNYWWW»…WMW;T
JGI1M1FN1‘ l

1,,§,,11, 1 111)1\1:1..2`/312,,1_,'1'

 

1

 

NONPARTY COINBASE, INC.’S GARNISHEE STATEMENT: CASE NO.: 18-CV-8250

 

 

-l>~b~)[\.)

\IO'\U'I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:18-CV-08250-.]SR Document 48 Filed 11/07/18 Page 2 of 5

Pursuant to Paragraph 8 of the Court’s October 2, 2018 Order of Attachment in the above-
referenced case, requiring that:

Within five calendar days of the receipt of the levy of this order, each
garnishee shall provide a garnishee’s statement filed with thiS\Court
(under seal) and served on WCF’s counsel (Tyler Meade, The Meade
Firm p.c., 111 Broadway, Suite 2002, New York, NY 10006)
complying with and addressing all matters specified in N.Y.C.P.L.R.
§6219, including a summary of all personal property (including
intangible assets) in the possession or custody of the garnishee that
Charlie Shrem owns or in which he has an interest;

Nonparty garnishee Coinbase, Inc. (“Coinbase”) provides the following statement regarding the
customer accounts that have been identified as belonging to Charles Shrem:

Coinbase does not have any currency or property of defendant Charles Shrem in its
possession or custody, and is not aware of any currency or proShreperty in its possession or

custody which defendant owns, or in which he may have an interest.

Respectfully submitted,

Dated: November 5, 2018 Nonparty Coinbase, Inc.

By: /S/ R. Michael Cian]?’qni

 

R. Michael Cianfrani
Nonparty Coinbase, Inc.

PO Box 26409
San Francisco, California 94126

2

 

NONPARTY COINBASE. INC.’S GARNISHEE STATEMENT: CASE NO.: 18-CV-8250

 

1 ' 1 ' 1 1 l

 

.|>.

\DOO\]O'\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

l `2 l . . y 1
Case 1:18-CV-0825O-.]SR Document 48 Filed 11/07/18 Page 3 of 5

CERTIFICATE OF SERVICE
l hereby certify that on this 6th day of November, 2018, a true and correct copy of the
foregoing NONPARTY COINBASE, INC.’S GARNISHEE STATEMENT Was sent to the
United Sta‘tes District Court for the Southern District of New York for filing, and was served by

electronic mail on plaintiff’ s counsel, pursuant to the Court’s Order of Attachment, dated October

2, 2018.

R. Michael Cian am'

3

 

NONPARTY COINBASE. INC.’S GARNISHEE STATEMENT: CASE NO.: lS-CV-SZSO

 

 

l 1 z . l . 1 l l

Case 1:18-CV-O825O-.]SR Document 48 Filed 11/07/18 Page 4 of 5

coinbase

November 6, 2018 h

"'"1§!`§ 11§"`1‘1 "1 11 *:"
1111 1111'-1 1112181531;‘3

 

VIA FEDERAL EXPRESS

Clerk of the Court

United States District Court

Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 200

New York, NY 1‘0007

RE: Garnishee Statement of Nonpar_ty Coinbase, Inc., Winklevoss Capital Fund, LLC v. Shrem,
Case No. 1:18-cy -08250-JSR

Dear Clerk of the Court:

In response to the October 2, 2018 Order of Attachment in the above-referenced case, enclosed for filing
with the Court please find Nonparty Coinbase, Inc.’s Garnishee Statement. A Second copy of Coinbase’s
Garnishee Statement is enclosed for delivery to the chambers of Judge Rakoff in Courtroom 14B.

Should you have any questions or require any additional information, please do not hesitate to contact me
at 415.867.2037 or at michaelcianf`rani@g:ginbase,com.

Sincerely,

Michael Cianfrani
Sr. Litigation Paralegal | Project Manager
Coinbase Inc.

michael.cianfrani@coinbase. com

Enclosure

 

Coin|oase Lega|
PO Box 26409 | San Francisco, CA | 94126

 

FedEx First 0vern_i_ght® _

  l 11 ||||111!||!

HMH V.LOd L

Lo_ooc

 

 

 

1H91Nual\0 lsul=l L mg l’ Wg gsa ,

V0058 AON LO ' CEN\

 

timm

.n
m
Q_
m
><
(/)
E`.

'c!
§
::
m

co
m
-\

.
`U
:.
2
§
r::
-`
r_
m
o'
§
,-`
L”,

. i' v
|ll|l|||||||l|l|l ll||l

1130 ' _.
2138 1000-000 tdiii)
LOOOL AN )IHOF~\ ME|N
OOZ INOOH
.LE.:.|H.LS `l}:lVEd 009
.|.HHOC) .l..'.)lH.LSlCl SE|.LV.LS CIE.LlNH
NVH|NAO|N )lI)IH.LVd `EINV(] 01

' sq sarvis 051an
8301133 719 mbe ve cosmva st
ootz 318

2 _ 18 1No>11 1
010113Nugst3901 ovo

97 00 1 -19/11\10\1 1111/uawle iavHolw
81AON90 ralvc les osez-siz (gw) vodv~ol Nloluo

. 11

umw ’»'»nmw_\$

WOG!ZQ€G!€PZS§

 

 

0921 9902 610110

elec deenvleu;j g mwauvpuzm mwanvlsl m ,

 

